                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                                       Plaintiff,

                       v.                                        Case No. 19-CR-67

 XENGXAI YANG,

                                     Defendant.


                IN THE MATTER OF THE APPLICATION AND ORDER
               FOR A WRIT OF HABEAS CORPUS AD PROSEQUENDUM


TO:    The Honorable James R. Sickel
       United States Magistrate Judge
       Eastern District of Wisconsin


       The petition of the United States Attorney for the Eastern District of Wisconsin respectfully

shows to this Court that

                                      XENGXAI YANG
                                      DOB: XX-XX-1999

is a defendant in the above-entitled action, whose appearance is necessary for an Arraignment.

That petitioner further alleges that the Arraignment will be held before the Honorable James R.

Sickel, United States Magistrate Judge, 125 South Jefferson Street, Room 201, Green Bay,

Wisconsin, commencing on April 23, 2019 at 11:45 a.m.

       The petitioner has been informed and believes that

                                      XENGXAI YANG
                                      DOB: XX-XX-1999

is now confined at the Outagamie County Jail, Appleton, Wisconsin, at which institution said

person is committed pursuant to the Order of a Court of the State Wisconsin.
       WHEREFORE, your petitioner prays that this Honorable Court order that a Writ of

Habeas Corpus for Prosecution be issued from this Court to the Warden of the Outagamie County

Jail, Appleton, Wisconsin requiring him/her to produce the body of the said

                                        XENGXAI YANG
                                        DOB: XX-XX-1999

at the time and place set forth above, and after said proceedings to return the prisoner to said

institution under safe and secure conduct.

       Dated at Green Bay, Wisconsin, this       18th   day of April, 2019.

                                        Respectfully submitted,

                                        MATTHEW D. KRUEGER
                                        United States Attorney


                                        s/Andrew J. Maier
                                        ANDREW J. MAIER
                                        Assistant United States Attorney



       Upon the foregoing petition,

       IT IS HEREBY ORDERED that a Writ of Habeas Corpus for Prosecution be issued as

prayed for in the foregoing petition.

       Dated at Green Bay, Wisconsin, this 19th day of April, 2019.



                                        s/James R. Sickel
                                        JAMES R. SICKEL
                                        United States Magistrate Judge
